Citation Nr: 1738903	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran




ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of this proceeding is associated with the claims file.  

In November 2016, this matter was remanded for development and a VA examination. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current low back disability.

2.  The preponderance of the evidence is against a finding that the Veteran has a current neck disability.

3.  The preponderance of the evidence is against a finding that the Veteran's current right shoulder tendonitis is related to his active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  In November 2016, the Board remanded the claims for further development, which has been completed.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination in March 2017, with regard to his low back, neck, and right shoulder claims.  

Accordingly, the Board will address the merits of the Veteran's low back, neck, and right shoulder claims.  

II. Entitlement to Service Connection

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish a right to compensation for a present disability, a veteran must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a presumptive basis for certain chronic diseases if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Factual Background

The Veteran contends that he is entitled to service connection for low back, neck, and right shoulder disabilities.  As set forth in a December 2010 statement, his December 2012 VA Form 9, and his August 2016 testimony, the Veteran maintains that his claimed low back, neck, and right shoulder disabilities are the result of an injury that occurred at Fort Hood.  According to the Veteran, while performing kitchen duty, he lit a match over an immersion heater, which then exploded and blew him into the air approximately fifteen to twenty feet.  The Veteran maintains that he was knocked unconscious and was transported to the Darnall Army Medical Center at Fort Hood via helicopter, where he was treated for facial burns.  The Veteran is not sure how long he remained at the hospital, but he has indicated that he spent as many as several days in the hospital.  At the August 2016 hearing, the Veteran stated that after being discharged from the hospital, he was confined to quarters for approximately one week.  The Veteran also indicated that he was unsure of when the incident occurred. 

Additionally, the Veteran asserts that he experienced a sports-related injury during active service that injured his right shoulder.  The Veteran did not specify the nature of his sports-related injury, but he testified that during service, he played flag football and baseball, was on swimming and water polo teams, and boxed.  The Veteran testified that he did not seek medical treatment for the claimed sports-related injury because he does not like doctors.  

Analysis

Low Back

In March 2017, the Veteran was afforded a VA examination of his low back.  The VA examiner indicated that she had examined the Veteran in-person.  She also reviewed the evidence in the Veteran's Virtual VA, the Computerized Patient Management System (CPRS), and November 2016 Board remand.  

Regarding an in-service injury, the VA examiner considered the Veteran's reported heater-related injury at Fort Hood, Texas.  However, she noted that the records from this event and his hospitalization were not available in the records.  Additionally, she said that the available service treatment records were silent for a low back condition or disability.  She also noted that there was no continuity of symptomatology since service.  She stated that the Veteran's available medical records are silent for a chronic low back condition.  

Regarding a current disability, the VA examiner made the following notes and observations.  She noted that the Veteran reported having no flare-ups of the claimed low back condition.  Also, the Veteran reported having no functional loss or functional impairment from his claimed low back condition.  The VA examiner reported that the Veteran had normal range of motion for forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The VA examiner noted that the Veteran experienced no pain during the range of motion test.  Also, the VA examiner noted no evidence of pain with weight bearing, and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the low back.  

Additionally, the Veteran was able to perform repetitive use testing with at least three repetitions without experiencing additional loss of function or range of motion.  The Veteran also did not display any guarding or muscle spasm of the low back.  The Veteran had normal strength in both left and right hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  He had no muscle atrophy, exhibited no radicular pain or any other signs or symptoms due to radiculopathy, and had no ankylosis of the spine.  The VA examiner stated that the Veteran had no other neurologic abnormalities or findings related to the claimed low back condition, nor did he have intervertebral disc syndrome (IVDS) of the back.  The Veteran required no assistive devices as a normal mode of locomotion, nor did he have functional impairment of an extremity that would be well-served with amputation with prosthesis.  

The Veteran had no scars (surgical or otherwise) related to the claimed low back condition.  The VA examiner noted that Veteran had no thoracic vertebral fracture with a loss of 50 percent or more of height, nor did the Veteran have any other significant diagnostic test findings and results.  

The VA examiner stated that the Veteran's claimed low back condition did not impact his ability to work.  The VA examiner said that the Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms related to the claimed low back condition.  

Although the Veteran had previously testified to having a low back injury (see December 2010 statement, December 2012 VA Form 9, and August 2016 testimony), the March 2017 VA examiner noted that the Veteran stated he did not recall ever having any injury to his lower back and ever having low back pain.  The VA examiner further noted that the Veteran stated he had never received any treatment for any low back condition.  

From her examination and review of the evidence, the March 2017 VA examiner concluded that the Veteran did not have, nor ever have, a low back condition or disability.  The VA examiner stated that the service treatment records and available medical records were silent for a low back condition disability.  She noted that the physical examination was normal and that she could provide no diagnosis because there was no pathology to render a diagnosis.  Since there was no diagnosis, the VA examiner did not provide an opinion.

The Board observes that, during the appeal period in June 2012, the Veteran sought VA physical therapy for acute thoracic pain in his mid-back area that began six months earlier.  However, the VA physical therapist attributed this pain as "likely being related to muscle spasm secondary to poor posture while sitting."  While this evidence indicates that the Veteran had back pain during the appeal period, it provides no link to his military service.  Rather, the notation indicates that the Veteran had post-service back pain related to post-service problems with his posture, which was treated with physical therapy.

As reflected above, the Board affords probative value to the March 2017 VA examiner's conclusion that the Veteran does not have a current diagnosis of a back disability as it was based on a thorough evaluation to ascertain if there was such a disability.  Moreover, the Board notes that there is no competent nexus between any post-service back pain and his military service.

While the Veteran contends that his low back disability is a result of the in-service heater explosion, the Board finds that the Veteran's lay opinion is not competent to describe the diagnosis and etiology of his current low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As such, the Board finds that service connection for a low back disability cannot be granted as there is no competent evidence linking the Veteran's current low back disability to an in-service event.   

Neck

In March 2017, the Veteran was afforded a VA examination of his neck.  The VA examiner indicated that she had examined the Veteran in-person.  She also reviewed the evidence in the Veteran's Virtual VA, the CPRS, and November 2016 Board remand.  

Regarding an in-service injury, the VA examiner considered the Veteran's reported heater-related injury at Fort Hood, Texas.  While in the service, the Veteran attempted to light an immersion heater.  The heater blew up and threw him backward onto his back and he may have injured his neck.  The Veteran was flown to the Fort Hood Hospital where he spent several days, after which he was confined to the barracks for several days and then returned to work as a driver.  However, the VA examiner noted that the records from this event and his hospitalization were not available in the records.  She said that the available service treatment records were silent for a neck condition or disability.  She also noted that there was no continuity of symptomatology since service.  She stated that the Veteran's available medical records are silent for a chronic neck condition.

Regarding a current disability, the VA examiner made the following notes and observations.  She noted that the Veteran reported having no flare-ups of the claimed neck condition.  Also, the Veteran reported having no functional loss or functional impairment from his claimed neck condition.  The VA examiner reported that the Veteran had normal range of motion for forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The VA examiner noted that the Veteran experienced no pain during the range of motion test.  Also, the VA examiner noted no evidence of pain with weight bearing, and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the neck.  

Additionally, the Veteran was able to perform repetitive use testing with at least three repetitions without experiencing additional loss of function or range of motion.  The Veteran also did not display any guarding or muscle spasm of the neck.  The Veteran had normal strength in both left and right elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction.  He exhibited no muscle atrophy and had normal right and left sensation to light touching on the shoulders, inner/outer forearms, and hand/fingers.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, nor did he have any ankylosis of the spine.  The VA examiner stated that the Veteran had no other neurologic abnormalities or findings related to the claimed neck condition, nor did he have intervertebral disc syndrome (IVDS) and episodes requiring bed rest.  The Veteran required no assistive devices as a normal mode of locomotion, nor did he have functional impairment of an extremity that would be well-served with amputation with prosthesis.  

The Veteran had no scars (surgical or otherwise) related to the claimed neck condition.  The VA examiner noted that Veteran had no thoracic vertebral fracture with a loss of 50 percent or more of height.

The VA examiner stated that the Veteran's claimed neck condition did not impact his ability to work.  The VA examiner said that the Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms related to the claimed neck condition.  The Veteran did not have any other significant diagnostic test findings and results.  

Although the Veteran had previously testified to having a neck injury (see December 2010 statement, December 2012 VA Form 9, and August 2016 testimony), the March 2017 VA examiner noted that the Veteran stated that he did recall any additional injuries to his neck.  At the VA examination, the Veteran he reported that his neck was pain free and that he did not have a neck condition.  

From her examination and review of the evidence, the March 2017 VA examiner concluded that the Veteran did not have, nor ever have, a neck condition or disability.  The VA examiner pointed out that the service treatment records and available medical records were silent for a neck condition disability.  She noted that the physical examination was normal, noting that there was diagnosis because there was no pathology to render a diagnosis.  Since there was no diagnosis, the VA examiner did not provide an opinion.

Despite the apparently inconsistent testimony noted above, the Board nevertheless finds the Veteran credible in alleging that he has neck pain.  While the Veteran is competent to report subjectively felt or observed symptoms, the Board finds, in the circumstances of this case, that the lay statements are not competent evidence of the correct diagnosis of the Veteran's subjective symptoms.  The Veteran lacks the medical training and expertise needed to diagnose his subjective symptoms.  See Jandreau, 492 F.3d at 1376-77.  Moreover, objective testing and the clinical judgment of a trained, licensed medical professional are more persuasive regarding the existence of a diagnosable condition or actual functional impairments than the Veteran's own statements in the context of a claim for benefits, particularly where contemporary medical records do not indicate any neck disability.  As such, the Board affords much higher probative value to the March 2017 VA examination findings than to the Veteran's lay statements regarding a neck diagnosis.

The claims file contains no other evidence suggesting that the Veteran has (or has had at any time during the appeal period) a disability of his neck.  Thus, with respect to the first required Shedden element of a current disability, the weight of the evidence of record is against a finding that the Veteran has a current diagnosis of a neck disability.  As such, the Veteran's low back claim cannot satisfy all of the required Shedden elements for service connection.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After careful consideration, the Board finds that service connection for a neck disability cannot be granted as there is no current disability for which service connection can be granted.

Right Shoulder

In March 2017, the Veteran was afforded a VA examination of his right shoulder.  The VA examiner indicated that she had examined the Veteran in-person.  She also reviewed the evidence in the Veteran's Virtual CVA, the CPRS, and the November 2016 Board remand.  

Regarding an in-service injury, the VA examiner considered the Veteran's reported heater-related injury at Fort Hood, Texas.  However, she noted that the records from this event and his related hospitalization are not available in the records.  The VA examiner also considered the Veteran's claimed sports-related right shoulder injury.  The available service treatment records are silent for complaints of, treatment for, or diagnosis of a right shoulder condition or tendonitis.
Following the Veteran's separation from service, a June 2000 VA treatment record documented right shoulder tendonitis.  The available medical records both before and after this June 2000 note are silent for complaints of, treatment for, or diagnosis of right shoulder tendonitis or any right shoulder chronic condition.

The Veteran reported the onset of right shoulder pain without specific injury, noting that he played football, baseball, boxing, swimming (as a lifeguard), and water polo while in service.  After discharge from service, the Veteran was seen by his family doctor, Dr. S, for right shoulder pain.  Treatment included steroid injections and surgery was recommended.  The Veteran declined to have surgery.  The Veteran reported that he experienced pain during cold weather, lifting overhead, and repetitive actions with his right arm.  He said that his treatment included taking muscle relaxants, physical therapy, and an unknown pain medication.   

Regarding a current disability, the VA examiner suspected that the Veteran had a right shoulder rotator cuff condition.  The VA examiner further suspected right shoulder instability, dislocation, or labral pathology, noting that the Veteran had a history of right side mechanical symptoms.  In sum, the VA examiner diagnosed the Veteran with a rotator cuff tendonitis.  However, regarding whether the Veteran suffered an in-service right shoulder injury, the VA examiner explained that, aside from the June 2000 VA note documenting shoulder tendonitis, the available medical records before and after this note are silent for complaints of, treatment for, or diagnosis of right shoulder tendonitis.  As such, the VA examiner concluded that it was less likely than not that the Veteran's right shoulder tendonitis was etiologically related to his active duty service.  

The Board finds that the Veteran does have a current right shoulder injury and thus satisfies the first element of Shedden.  The Board further finds that the Veteran's reports of sustaining a right shoulder injury from the heater explosion and playing sports credible, thus satisfying the second Shedden element of having an in-service injury.  

Nevertheless, as a lay person, the Veteran is not competent to determine the etiology of his right shoulder injury since he has not been determined to have the requisite expertise.  See Jandreau, 492 F.3d at 1376-77.  While the Board finds the Veteran credible in recounting an in-service right shoulder injury, the Board does not give his opinion that there is a link between his in-service right shoulder injury and his current right shoulder disability more probative value than the negative nexus opinion of the trained medical professional, the March 2017 VA examiner.  

Thus, the Board finds that the March 2017 medical opinion which did not find a link between the Veteran's in-service right shoulder injury and his current right shoulder disability has more probative value than the Veteran's lay opinion asserting such a link.  Since the third nexus element has not been satisfied, the Veteran's right shoulder claim does not satisfy all of the required Shedden elements for service connection.

Thus, after careful consideration, the Board finds that service connection cannot be granted as it is less likely than not that the Veteran's current right shoulder disability is related to his active duty service.


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a neck disability is denied. 

Entitlement to service connection for a right shoulder disability is denied. 





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


